                                                                                    March 7, 2021
Re; United States vs. Sahil Patel, 14 cr. 158 AKH

To, honorable judge Alvin K. Hellerstein

        As expected, the warden at Moshannon Valley private prison had denied my request to
attend the cremation ceremony of my beloved father. Giving two reasons and I quote:

       Number 1. Historically, GEO/BOP do not grant furlough for death in a family to
sentenced ALIEN, and

       Number 2. Time to submit and grant approval is not sufficient to meet my circumstances.

         The rational argument to the first reason is, I swear under oath that my father brought me
to this country in 1994 when I was 16 years old against many probable odds. Many attempts
later, I finally got my permanent resident card in 2008. Subsequently, an immigration judge in
Newark, NJ granted me a full parted path to citizenship in 2012, WITH PREJUDICE towards
DHS. My current permanent resident card expires in 2023, and is in the possession of the federal
agents in this case since the day of my arrest along with my passport. With the exception of my
brother, my entire family are U.S. citizens and hardworking lower-middle class families. I have
lived in this country since 1994, longer than my birth country. Sentenced? Yes, but ALIEN is the
last thing I want to be called until either my immigration judge revokes my status or it is
willingly withdrawn by me. (Given the current situation, both are very unlikely.)

        The other rational argument to the other reason: the time to submit and grant approval is
not sufficient, as if this COVID-19 could be controlled by a mere sentenced inmate like myself
who has depended on his 64 years old mother working at Dunkin Donuts serving coffee to
support her 44 year old grown son in jail, having diabetes and chronic arthritis and with the
dangers of contracting COVID-19, no work and locked in at home to care for herself and her
husband for the last year. All this so her own son can plan and time her husband's death for
GEO/BOP to timely grant furlough just so I can fulfill my God given birth-right duty to cremate
my father’s body and rest his soul according to our religious rituals.

        We delayed our rituals from March 7, Sunday to March 9, Tuesday hoping for the
positive result of my younger brother's temporary visa. He was denied twice at the latest last
Friday due to DHS set policies of not granting any temporary visas if the applicant has a current
pending file in the span of six months to be granted entry into the U.S. with temporary resident
permanent applied under immediate U.S. citizen family member. My mother and late father will
bring my brother, his wife, and their only child here in the U.S. with permanent residency and
path to citizenship but only in 120 days.
        That leaves me, his only helpless son to carry out the last rituals. I am at your digression,
honorable judge. Tomorrow at 10 A.M. is the cremation. I have provided every other detail in
my last correspondence. I need this for my soul, I need this for my ailing mother. Only a son can
torch the light and I tremble at the thought of it. My father needs closure. I would never
jeopardize my entire family's livelihood here in America to do anything else while being on
furlough expect to perform ceremonial rights. My fate is at your feet. I beg of you.

                                                                                    Sincerely yours,
                                                                                         Sahil Patel
                                                                                         71079-066
